                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-114-FtM-60MRM

GARY MARK HARDING


                                         ORDER

       This cause is before the Court following a status conference held October 28,

2019. At the hearing, defense counsel moved for a continuance of trial until the January

2020 trial term. The Government had no objection.

       Accordingly, the oral motion is GRANTED.         This case is continued until the

January 2020 trial term, commencing January 6, 2020. After considering all the factors,

including those set forth in 18 U.S.C. § 3161(h)(7)(B), and for the reasons stated on the

record at the status conference, the Court finds that the ends of justice served by granting

such a continuance outweigh the best interest of the public and the defendant(s) in a

speedy trial. The Court, therefore, determines that the time from today until the end of

the January 2020 trial term shall be ‟excludable time” pursuant to 18 U.S.C. § 3161(h).

       Another status conference is scheduled for December 16, 2019 at 1:30 PM before

the undersigned.

       DONE AND ORDERED in Fort Myers, Florida on this 31st day of October 2019.




Copies: All Parties of Record
